 



Exhibit 10.2
Employment Agreement
     This Employment Agreement (the “Agreement”) dated as of November 8, 2007
(the “Effective Date”), is made by and between Vought Aircraft Industries, Inc.,
a Delaware corporation, (together with any successor thereto, the “Company”) and
Dennis Orzel (the “Executive”).
RECITALS

A.  
It is the desire of the Company to assure itself of the services of the
Executive by entering into this Agreement.
  B.  
The Executive and the Company mutually desire that Executive provide services to
the Company on the terms herein provided.

AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
1. Employment.

  (a)  
General. The Company shall employ the Executive for the period set forth in
Section 1(b), in the position set forth in Section 1(c), and upon the other
terms and conditions herein provided.
    (b)  
Employment Term. The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning on November 8, 2007 and ending
at the end of the day on October 31, 2009, unless earlier terminated as provided
in Section 3. The employment term hereunder shall automatically be extended for
successive one-year periods (“Extension Terms” and, collectively with the
Initial Term, the “Term”) unless either party gives notice of non-extension to
the other no later than ninety (90) days prior to the expiration of the
then-applicable Term and subject to earlier termination as provided in
Section 3.
    (c)  
Position and Duties. The Executive shall serve as an officer of the Company with
such customary responsibilities, duties and authority as may from time to time
be assigned to the Executive by the Chief Executive Officer of the Company or
designee. The Executive shall devote substantially all his working time and
efforts to the business and affairs of the Company (which may include service to
its Affiliates). The Executive agrees to observe and comply with the rules and
policies of the Company as adopted by the Company from time to time. During the
Term, it shall not be a violation of this Agreement for the Executive to
(i) serve on industry trade, civic or charitable boards or committees;
(ii) deliver lectures or fulfill speaking engagements; (iii) manage his personal
investments and affairs; and (iv) serve on the board of directors of for-profit
enterprises with

1



--------------------------------------------------------------------------------



 



     
the Chief Executive Officer’s prior consent, as long as such activities do not
materially interfere with the performance of the Executive’s duties and
responsibilities as an employee of the Company. During his employment and for
the 12-month period following termination of his employment with the Company,
(x) the Executive agrees not to disparage in any material respect the Company,
any of its products or practices, or any of its directors, officers, agents,
representatives, stockholders or Affiliates, either orally or in writing, and
(y) the Company agrees not to disparage in any material respect the Executive.

2. Compensation and Related Matters.

  (a)  
Annual Base Salary. During the Term, the Executive shall receive a base salary
at a rate of $270,920.00 per annum (the “Annual Base Salary”), which shall be
paid in accordance with the customary payroll practices of the Company, subject
to adjustment as determined by the Board of Directors of the Company or its
committee (“the Board”).
    (b)  
Benefits. During the Term, the Executive shall be entitled to participate in
employee benefit plans, programs and arrangements of the Company, as may be
amended from time to time, which are applicable to the senior officers of the
Company.
    (c)  
Expenses. During the Term, the Company shall reimburse the Executive for all
reasonable travel and other business expenses incurred by him in the performance
of his duties to the Company in accordance with the Company’s expense
reimbursement policy.
    (d)  
Key Person Insurance. At any time during the Term, the Company shall have the
right to insure the life of the Executive for the Company’s sole benefit. The
Company shall have the right to determine the amount of insurance and the type
of policy. The Executive shall cooperate with the Company in obtaining such
insurance by submitting to physical examinations, by supplying all information
reasonably required by any insurance carrier, and by executing all necessary
documents reasonably required by any insurance carrier. The Executive shall
incur no financial obligation by executing any required document, and shall have
no interest in any such policy.
    (e)  
Indemnification. The Executive shall be indemnified and held harmless by the
Company to the fullest extent authorized by the Company’s certificate of
incorporation or bylaws against all costs, expenses, liabilities and losses
reasonably incurred or suffered by the Executive as a result of actions taken by
the Executive in good faith and in his capacity as an officer of the Company.

2



--------------------------------------------------------------------------------



 



3. Termination.
     The Executive’s employment hereunder may be terminated by the Company or
the Executive, as applicable, without any breach of this Agreement only under
the following circumstances:

  (a)  
Circumstances.

  (i)  
Death. The Executive’s employment hereunder shall terminate upon his death.
    (ii)  
Disability. If the Executive has incurred a Disability, the Company may give the
Executive written notice of its intention to terminate the Executive’s
employment.
    (iii)  
Termination for Cause. The Company may terminate the Executive’s employment for
Cause.
    (iv)  
Termination without Cause. The Company may terminate the Executive’s employment
without Cause.
    (v)  
Resignation for Good Reason. The Executive may resign his employment for Good
Reason.
    (vi)  
Resignation without Good Reason. The Executive may resign his employment without
Good Reason.
    (vii)  
Non-extension of Term by the Company. The Company may give notice of
non-extension to the Executive pursuant to Section 1(b).
    (viii)  
Non-extension of Term by the Executive. The Executive may give notice of
non-extension to the Company pursuant to Section 1(b).

  (b)  
Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 3 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other party hereto indicating the specific termination provision in this
Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and specifying a Date of
Termination which, for terminations under paragraphs (a) (ii), (iv) or
(vi) shall be at least sixty (60) days following the date of such notice (a
“Notice of Termination”); provided, however, that the Company may, in its sole
discretion, advance the Date of Termination to any date following the Company’s
receipt of the Notice of Termination. A Notice of Termination submitted by the
Company may provide for a Date of Termination on the date the Executive receives
the Notice of Termination, or any date

3



--------------------------------------------------------------------------------



 



     
thereafter elected by the Company in its sole discretion. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.
    (c)  
Company obligations upon termination. Upon termination of the Executive’s
employment, the Executive (or the Executive’s estate) shall be entitled to
receive the sum of the Executive’s Annual Base Salary through the Date of
Termination not theretofore paid, any expenses owed to the Executive under
Section 2(d), any accrued vacation pay owed to the Executive pursuant to Company
policy, and any amount accrued and arising from the Executive’s participation
in, or benefits accrued under any employee benefit plans, programs or
arrangements under Section 2(c), which amounts, if any, shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements, and such other or additional benefits as may be, or
become, due to him under the applicable terms of applicable plans, programs,
agreements, corporate governance documents and other arrangements of the Company
and its subsidiaries (collectively, the “Company Arrangements”). The Executive
shall not be entitled to any other payments or benefits, except as specifically
provided in Section 4.

4. Severance Payments.

  (a)  
Termination for Cause, resignation without Good Reason, upon Non-extension of
Term by the Company or the Executive, upon death or upon Disability. If the
Executive’s employment shall terminate pursuant to Section 3(a)(iii) for Cause,
Section 3(a)(vi) for resignation without Good Reason, pursuant to
Sections 3(a)(vii) or 3(a)(viii) due to Non-extension of the Term by the Company
or the Executive, or as a result of Executive’s death pursuant to
Section 3(a)(i) or Disability pursuant to Section 3(a)(ii), the Executive shall
not be entitled to any additional severance payment or benefits.
    (b)  
Termination without Cause or resignation for Good Reason. If the Executive’s
employment shall terminate without Cause pursuant to Section 3(a)(iv) or for
Good Reason pursuant to Section 3(a)(v), the Company shall, subject to the
Executive signing and not revoking, within sixty (60) days following the Date of
Termination, a release of claims in substantially the form attached hereto as
Exhibit A:

  (i)  
pay to the Executive, in equal installments over the twelve (12) month period
following the Date of Termination in accordance with the Company’s regular
payroll practice, an amount equal to the Annual Base Salary that the Executive
would have been entitled to receive if the Executive had continued his
employment hereunder for a period of twelve (12) months following the Date of
Termination; and

4



--------------------------------------------------------------------------------



 



  (ii)  
cover the premium costs for medical, dental and vision benefit coverage under
COBRA for the Executive and, where applicable, Executive’s spouse and
dependents, for a period of twelve (12) months following the Date of Termination
under one of the Company’s then-existing group medical plans.

  (c)  
Survival. The expiration or termination of the Term shall not impair the rights
or obligations of any party hereto, which shall have accrued prior to such
expiration or termination.
    (d)  
409A. Notwithstanding anything to the contrary in this Section 4, no payments in
this Section 4 will be paid during the six-month period following the
Executive’s termination of employment unless the Company determines, in its good
faith judgment, that paying such amounts at the time or times indicated in this
Section would not cause the Executive to incur an additional tax under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) (in which
case such amounts shall be paid at the time or times indicated in this Section).
If the payment of any amounts are delayed as a result of the previous sentence,
on the first day following the end of the six-month period, the Company will pay
the Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been previously paid to the Executive under this Agreement.

5. Unfair Competition. Upon commencement of the Initial Term, the Company agrees
to provide Executive with access to Confidential Information as defined below,
including Confidential Information of third parties such as customers,
suppliers, and business affiliates; specialized training regarding the Company’s
methodologies and business strategies; and/or support in the development of
goodwill such as introductions, information and reimbursement of customer
development expenses consistent with Company policy. The foregoing is not
contingent on continued employment, but upon Executive’s use of the access,
specialized training, and/or goodwill support provided by Company for the
exclusive benefit of the Company and upon Executive’s full compliance with the
restrictions on Executive’s conduct provided for in this Agreement.
     Ancillary to the rights provided to Executive as set forth in this
Agreement and any addenda or amendments to this Agreement, the Company’s
provision of Confidential Information, specialized training, and/or goodwill
support to Executive, and Executive’s agreements regarding the use of same, and
in order to protect the value of any equity-based compensation, training,
goodwill support and/or the Confidential Information described above, the
Company and Executive agree to the following provisions against unfair
competition:

  (a)  
The Executive recognizes and agrees that in order to assure that the Executive
devotes all of the Executive’s professional time and energy to the operations of
the Company while employed by the Company, and that during and after such
employment in order to adequately protect the Company’s investment in its
proprietary information and trade secrets (“Confidential Information”) and to
protect such information and secrets and all other confidential information from
disclosures to competitors and to protect the Company from unfair competition,

5



--------------------------------------------------------------------------------



 



     
separate covenants not to compete, not to solicit, and not to recruit the
Company’s employees for the duration and scope set forth below, are necessary
and desirable. The Executive understands and agrees that the restrictions
imposed in these covenants represent a fair balance of the Company’s rights to
protect its business and the Executive’s right to pursue employment and do not
place an undue burden on the Executive’s ability to pursue alternative
employment or earn a living.
    (b)  
The Executive shall not, at any time during the Term or during the 12-month
period following the Date of Termination (the “Non-Compete Period”), directly or
indirectly engage in, have any equity interest in, or manage or operate any
person, firm, corporation, partnership or business (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in any business which competes with any Business (as
defined below) of the Company or its Affiliates in the United States or anywhere
in the world where the Company conducts business or, on the Date of Termination,
has plans to conduct business in the twelve (12) month period following the
Executive’s Date of Termination; provided, however, that the Executive shall be
permitted to acquire a passive stock interest in such a business provided the
stock acquired is publicly traded and is not more than two percent (2%) of the
outstanding interest in such business.
    (c)  
During the Non-Compete Period, the Executive shall not, directly or indirectly,
hire, retain, recruit or otherwise solicit or induce any employee, customer,
subscriber or supplier of the Company (i) to terminate its employment or
arrangement with the Company, (ii) to otherwise change its relationship with the
Company or (iii) to establish any relationship with the Executive or any of his
affiliates for any business purpose competitive with the Business of the
Company.
    (d)  
In the event the terms of this Section 5 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted and/or reformed
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.
    (e)  
As used in this Section 5, (i) the term “Company” shall include the Company and
its direct or indirect parents, if any, and subsidiaries, and (ii) the term
“Business” shall mean the development, production, sale, maintenance and support
for aerostructures with respect to commercial, military and business jet
aircraft, including (but not limited to) fuselages, wings and wing assemblies,
empennages, aircraft doors, nacelle components and control surfaces, as such
business may be expanded or altered by the Company during the Term.
    (f)  
It is recognized and acknowledged by the Executive that a breach of the
covenants contained in this Section 5 may cause irreparable damage to Company

6



--------------------------------------------------------------------------------



 



     
and its goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, the Executive agrees that in the event of a breach of any of the
covenant contained in this Section 5, in addition to any other remedy which may
be available at law or in equity, the Company will be entitled to seek specific
performance and injunctive relief.

6. Cooperation. The Executive may respond to a lawful and valid subpoena or
other legal process regarding the Company but shall give the Company the
earliest possible notice thereof, shall, as much in advance of the return date
as possible, make available to the Company and its counsel the documents and
other information sought and shall assist such counsel at Company’s expense in
resisting or otherwise responding to such process. As used in this Section, the
term “Company” shall include the Company and its direct or indirect parents, if
any, and subsidiaries.
7. Assignment and Successors.
     The Company may assign its rights and obligations under this Agreement to
any successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise and including any Affiliates), and may assign or
encumber this Agreement and its rights hereunder as security for indebtedness of
the Company and its Affiliates. This Agreement shall be binding upon and inure
to the benefit of the Company, the Executive and their respective successors,
assigns, personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. None of the Executive’s
rights or obligations may be assigned or transferred by the Executive, other
than the Executive’s rights to payments hereunder, which may be transferred only
by will or operation of law. Notwithstanding the foregoing, the Executive shall
be entitled, to the extent permitted under applicable law and applicable Company
Arrangements, to select and change a beneficiary or beneficiaries to receive
compensation hereunder following his death by giving written notice thereof to
the Company.
8. Certain Definitions.

  (a)  
Affiliate. An “Affiliate” shall mean any entity which owns or controls, is owned
or controlled by, or is under common control with, the Company.
    (b)  
Cause. The Company shall have “Cause” to terminate the Executive’s employment
hereunder upon:

  (i)  
The Board’s good faith determination that the Executive failed to substantially
perform his duties as an employee of the Company (other than any such failure
resulting from the Executive’s Disability) which failure has not been cured
within thirty (30) days after Executive’s receipt of notice thereof from the
Board;
    (ii)  
the Executive’s willful misconduct, gross negligence or a breach of fiduciary
duty that, in each case or in the aggregate, results in material harm to the
Company;

7



--------------------------------------------------------------------------------



 



  (iii)  
willful and material breach of this Agreement or the bylaws of the Company which
has not been cured within thirty (30) days after Executive’s receipt of notice
thereof from the Board;
    (iv)  
the Executive’s having been the subject of any order, judicial or
administrative, obtained or issued by the Securities Exchange Commission, for
any securities violation involving fraud, including, for example, any such order
consented to by the Executive in which findings of facts or any legal
conclusions establishing liability are neither admitted nor denied;
    (v)  
the Executive’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony or crime involving moral
turpitude;
    (vi)  
the Executive’s unlawful use (including being under the influence) or possession
of illegal drugs on the Company’s premises or while performing the Executive’s
duties and responsibilities under this Agreement; or
    (vii)   the Executive’s commission of an act of fraud, embezzlement, or
misappropriation, in each case, against the Company.

  (c)  
Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death; (ii) if the
Executive’s employment is terminated pursuant to Section 3(a)(ii) – (vi) either
the date indicated in the Notice of Termination or the date specified by the
Company pursuant to Section 3(b), whichever is earlier; (iii) if the Executive’s
employment is terminated pursuant to Section 3(a)(vii) or Section 3(a)(viii),
the expiration of the then-applicable Term.
    (d)  
Disability. “Disability” shall mean, at any time the Company or any of its
Affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits; provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Disability” shall refer to the definition of disability that, if the Executive
qualified for such disability benefits, would provide coverage for the longest
period of time. The determination of whether the Executive has a Disability
shall be made by the person or persons required to make disability
determinations under the long-term disability plan. At any time the Company does
not sponsor a long-term disability plan for its employees, Disability shall mean
the Executive’s inability to perform, with or without reasonable accommodation,
the essential functions of his position hereunder for a total of three months
during any six-month period as a result of incapacity due to mental or physical
illness as determined by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative, such
agreement as to acceptability not to be unreasonably

8



--------------------------------------------------------------------------------



 



      withheld or delayed. Any refusal by the Executive to submit to a medical
examination for the purpose of determining Disability shall be deemed to
constitute conclusive evidence of the Executive’s Disability.     (e)   Good
Reason. The Executive shall have “Good Reason” to resign his employment within
ninety (90) days following the occurrence of any of the following events:

     (A) a material reduction in the amount of the Executive’s Annual Base
Salary;
     (B) any material breach of this Agreement by the Company or any Affiliate;
or
     (C) any purported termination by the Company of Executive’s employment
other than as expressly provided under this Agreement.
     Notwithstanding the foregoing, the Executive may not resign his employment
for Good Reason unless (E) the Executive provided the Company with at least
30 days prior written notice of his intent to resign for Good Reason (which
30 days shall not count against the 90-day period above); and (F) the Company
has not remedied the alleged violation(s) within the 30-day period (which 30
days shall not count against the 90-day period above).
9. Governing Law.
     This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the State of Texas, without reference to the principles of
its conflicts of law, and where applicable, the laws of the United States.
10. Validity.
     The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
11. Notices.
     Any notice, request, claim, demand, document and other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by facsimile or
certified or registered mail, postage prepaid, as follows:

9



--------------------------------------------------------------------------------



 



  (a)   If to the Company:         Vought Aircraft Industries, Inc.       P.O.
Box 655907       Dallas, TX 75265       Attn: Kevin P. McGlinchey, General
Counsel       Facsimile: (972) 946-5642     (b)   If to the Executive:        
Dennis Orzel       6909 Robin Road       Dallas, TX 75209

     or at any other address as any party shall have specified by notice in
writing to the other party.
12. Counterparts.
     This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same Agreement. Signatures delivered by facsimile shall be deemed effective
for all purposes.
13. Entire Agreement.
     The terms of this Agreement, including the terms of the Intellectual
Property Agreement, are intended by the parties to be the final expression of
their agreement with respect to the employment of the Executive by the Company
and supersede all prior understandings and agreements, whether written or oral.
The parties further intend that this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

10



--------------------------------------------------------------------------------



 



14. Amendments; Waivers.
     This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company. By an instrument in writing similarly executed, the Executive or a duly
authorized officer of the Company may waive compliance by the other party or
parties with any specifically identified provision of this Agreement that such
other party was or is obligated to comply with or perform; provided, however,
that such waiver shall not operate as a waiver of, or estoppel with respect to,
any other or subsequent failure. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity. Except as otherwise set forth in this Agreement, the respective rights
and obligations of the parties under this Agreement shall survive any
termination of Executive’s employment.
15. No Inconsistent Actions.
     The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.
16. Construction.
     This Agreement shall be deemed drafted equally by both the parties. Its
language shall be construed as a whole and according to its fair meaning. Any
presumption or principle that the language is to be construed against any party
shall not apply. The headings in this Agreement are only for convenience and are
not intended to affect construction or interpretation. Any references to
paragraphs, subparagraphs, sections or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Also, unless
the context clearly indicates to the contrary, (a) the plural includes the
singular and the singular includes the plural; (b) “and” and “or” are each used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (d) “includes” and “including” are each
“without limitation”; (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (f) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.
17. Arbitration.
     Any dispute or controversy arising under or in connection with this
Agreement, other than disputes or controversies arising under or in connection
with the provisions of Section 5 or the provisions in the Intellectual Property
Agreement, shall be settled exclusively by arbitration, conducted before an
arbitrator in Dallas, Texas in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association then
in effect. Judgment may be entered on the arbitration award in any court having
jurisdiction. Only individuals who are on the AAA register of arbitrators shall
be selected as an arbitrator. Within

11



--------------------------------------------------------------------------------



 



20 days of the conclusion of the arbitration hearing, the arbitrator(s) shall
prepare written findings of fact and conclusions of law. It is mutually agreed
that the written decision of the arbitrator(s) shall be valid, binding, final
and non-appealable, provided however, that the parties hereto agree that the
arbitrator shall not be empowered to award punitive damages against any party to
such arbitration. Each party shall pay its own attorney’s fees and expenses.
18. Enforcement.
     If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
19. Withholding.
     The Company shall be entitled to withhold from any amounts payable under
this Agreement any federal, state, local or foreign withholding or other taxes
or charges which the Company is required to withhold. The Company shall be
entitled to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.
20. Section 409A. To the extent that the Company reasonably determines that any
compensation or benefits payable under this Agreement are subject to
Section 409A of the Code, this Agreement shall incorporate the terms and
conditions required by Section 409A of the Code and Department of Treasury
regulations as reasonably determined by the Company and the Executive. To the
extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretative guidance issued thereunder, including without limitation any such
regulations or other such guidance that may be issued after the Effective Date.
Notwithstanding any provision of this Agreement to the contrary, in the event
that following the Effective Date the Company reasonably determines that any
compensation or benefits payable under this Agreement may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the Effective Date),
the Company and the Executive shall work together to adopt such amendments to
this Agreement or adopt other policies or procedures (including amendments,
policies and procedures with retroactive effective), or take any other
commercially reasonable actions necessary or appropriate to (a) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code and/or preserve the intended tax treatment of the compensation and benefits
provided with respect to this Agreement, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance.

12



--------------------------------------------------------------------------------



 



21. Employee Acknowledgement.
     The Executive acknowledges that he has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

            VOUGHT AIRCRAFT INDUSTRIES, INC.
      By:           Name:   Elmer Doty        Title:   President and Chief
Executive Officer        EXECUTIVE
      By:           Name:   Dennis Orzel             

13



--------------------------------------------------------------------------------



 



EXHIBIT A
     For and in consideration of the payments and other benefits due to Dennis
Orzel (the “Executive”) pursuant to the Employment Agreement dated as of ___,
2007 (the “Employment Agreement”), by and between Vought Aircraft Industries,
Inc., (the “Company”) and the Executive, and for other good and valuable
consideration, the Executive hereby agrees, for the Executive, the Executive’s
spouse and child or children (if any), the Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, to forever release, discharge and covenant not to sue
the Company, The Carlyle Group or any of their respective divisions, affiliates,
subsidiaries, parents, branches, predecessors, successors, assigns, and, with
respect to such entities, their officers, directors, trustees, employees,
agents, shareholders, administrators, general or limited partners,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”) from any and all claims of any kind arising out of, or
related to, his employment with the Company, its affiliates and subsidiaries
(collectively, with the Company, the “Affiliated Entities”), the Executive’s
separation from employment with the Affiliated Entities, which the Executive now
has or may have against the Released Parties, whether known or unknown to the
Executive, by reason of facts which have occurred on or prior to the date that
the Executive has signed this Release. Such released claims include, without
limitation, any and all claims relating to the foregoing under federal, state or
local laws pertaining to employment, including, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor Standards Act, as
amended, 29 U.S.C. Section 201 et. seq., the Americans with Disabilities Act, as
amended, 42 U.S.C. Section 12101 et. seq. the Reconstruction Era Civil Rights
Act, as amended, 42 U.S.C. Section 1981 et. seq., the Rehabilitation Act of
1973, as amended, 29 U.S.C. Section 701 et. seq., the Family and Medical Leave
Act of 1992, 29 U.S.C. Section 2601 et. seq., and any and all state or local
laws regarding employment discrimination and/or federal, state or local laws of
any type or description regarding employment, including but not limited to any
claims arising from or derivative of the Executive’s employment with the
Affiliated Entities, as well as any and all such claims under state contract or
tort law.
     The Executive has read this Release carefully and acknowledges that the
Executive has been given at least 21 days to consider all of its terms and is
hereby advised to consult with any attorney and any other advisors of the
Executive’s choice prior to executing this Release. The Executive fully
understands that by signing below the Executive is voluntarily giving up any
right which the Executive may have to sue or bring any other claims against the
Released Parties, including any rights and claims under the Age Discrimination
in Employment Act. The Executive also understands that the Executive has a
period of seven (7) days after signing this Release within which to revoke this
agreement, and that neither the Company nor any other person is obligated to
make any payments or provide any other benefits to the Executive pursuant to the
Agreement until eight (8) days have passed since the Executive’s signing of this
Release without the Executive’s signature having been revoked, other than any
accrued obligations or other benefits payable pursuant to the terms of the
Company’s normal payroll practices or employee benefit plans. Finally, the
Executive has not been forced or pressured in any manner whatsoever to sign this
Release, and the Executive agrees to all of its terms voluntarily.

2



--------------------------------------------------------------------------------



 



     Notwithstanding anything else herein to the contrary, this Release shall
not affect: (i) the Company’s obligations under any compensation or employee
benefit plan, program or arrangement (including, without limitation, obligations
to the Executive under any stock option, stock award, or agreements or
obligations under any pension, deferred compensation or retention plan) provided
by the Affiliated Entities where the Executive’s compensation or benefits are
intended to continue or the Executive is to be provided with compensation or
benefits, in accordance with the express written terms of such plan, program or
arrangement, beyond the date of the Executive’s termination; or (ii) rights to
indemnification the Executive may have as an insured under any director’s and
officer’s liability insurance policy now or previously in force.
     This Release is final and binding and may not be changed or modified except
in a writing signed by both parties.

         
 
       
 
       
Date
      Dennis Orzel
 
       
 
       
 
       
Date
      Vought Aircraft Industries, Inc.

3